Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 8 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claim language, it appears the use of “words”, “keywords” and “key-words” is used interchangeably, which presents antecedent basis issues. Unification of terms should be made to correct this antecedent basis issue throughout the claim language, see Claims 1, 2, 6 and 8 in particular. Appropriate correction is required.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein the MRE is adapter to measure only one aspect of query performance, for representing the relevance of the results”. However, it is unclear as to how the MRE itself is being adapted. Using broadest reasonable interpretation, the adaption may be how the MRE is used, or the recalculating of the MRE for only representing relevance of results, or for adapting the input words and posts of the input document being used for the calculation of the MRE. For purpose of Examination using broadest reasonable interpretation, using the MRE as a measure of relevance will be sufficient.
Additionally, the use of “query performance” is unclear as it is unclear as to how a query’s performance is being measured as there is no prior disclosure of calculating 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites in point b) “labeling each post by each annotator with one of the optional labels:”. However, since the labels are considered to be “optional”, it is unclear as to whether the labels “relevant”, “irrelevant” or “unknown” themselves need to be used. For purpose of Examination using broadest reasonable interpretation, the identifying of the posts as one of relevant, irrelevant or unknown is considered sufficient.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites in point b) “at the first iteration”. However, it is unclear as to what the iteration is an iteration of. It appears the intention may be a first “iteration” of an interactive greedy search process, however, there is no disclosure of second or more iterations within the listed steps. 
Clarification of the iteration with respect the process steps is required.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "wherein every other score" in line 1.  There is insufficient antecedent basis for this limitation in the claim. There are no previous mentions of scores in either claim 7 or independent claim 1. 
Furthermore, it is unclear if “every other score” is directed to using any other score as an “optional relevance measure”, or if the intention that all other scores are used in combination, one way or another, as an “optional relevance measure.” For purpose of examination, the former interpretation will be used as broadest reasonable interpretation as “any other score”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, 3 – 5 and 7 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0266939 issued to Victor Shear et al (hereinafter referred to as Shear) in view of U.S. Patent Application .
As to claim 1, Shear discloses a) collecting data including labeled claims from several fact-checking websites, for creating dataset which is used for evaluation (matching of effective facts and/or faith facts, enabling a user to employ for assertions and/or factual claims regarding a resource set based on comparison of contextual purpose expressions (CPEs) from users, see Shear: Para. 0177, 0182, 0211 and 0250 – 0251, and searching for terms and associated web pages for sufficient correspondence to such term sets, see Shear:  Para. 0267 – 0273, and fact verification of websites, see Shear: Para. 0347 – 0349); 
b) estimating the relevance of posts/query results retrieved from a search engine to a given input document based on estimating the minimal distance between words comprising both the retrieved posts and the input document (searching for terms and associated web pages for sufficient correspondence to such term sets, and calculating relevance of candidate resource sets to user related purpose expressions/statements, see Shear: Para. 0267 – 0275, and matching and similarity using neighborhood grouping based on distance between resources and CPEs, see Shear: Para. 5948 - 5962); 

c) labeling a subset of claims for evaluation, by choosing a number of claims (identifying characteristics for claims for a best resource that might be used towards identifying, evaluating, prioritizing, selecting and/or provision a resource set, cred, effective facts and faith facts for a resource publisher, provider, editor and/or creator, see Shear: Para. 0250 – 0252 and 0273 – 0275); and 
(subcategory items may be combined for evaluate potentially most satisfying resource sets, see Shear: Para. 0453 – 0458, combining additional keywords/tokens of a subcategory to a search is an interactive greedy search for maximizing the identification of most satisfying resource sets, the original search being opaque, see Para. 0203 – 0204, 0216).
However, Shear does not explicitly disclose b) estimating the relevance of posts/query results retrieved from a search engine to a given input document, by calculating the mean relevance error (MRE), based on estimating the minimal distance between words comprising both the retrieved posts and the input document; c) labeling a subset of claims for evaluation, by choosing a number of claims that gained the maximal and the minimal mean relevance error (MRE).



Malyack teaches b) estimating the relevance of posts/query results retrieved from a search engine to a given input document, by calculating the mean relevance error (MRE), based on estimating the minimal distance between words comprising both the retrieved posts and the input document (distance between vector sets, see Malyack: Para. 0100, and mean absolute percent error for determining more significance on data of larger relevance, see Malyack: Para. 0110);
(mapping and labeling similar values, see Malyack: Para. 0100 – 0110 and 0117).
Shear and Malyack are analogous due to their disclosure of determining similarity between vector sets of words, terms, tokens, etc.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Shear’s use of verifying resources based on similarity to provided expressions with Malyack’s use of mean absolute percent error for determining significance between sets in order to generate volume forecasts.

As to claim 3, Shear modified by Malyack discloses wherein the MRE is adapted to measure only one aspect of query performance, for representing the relevance of the results (determining relevance of value sets to enable a user to employ for assertions and/or factual claims regarding a resource set, see Shear: Para. 0250 – 0253).

As to claim 4, Shear modified by Malyack discloses wherein each claim includes one or more of the following descriptive attributes: - title; - description; - verdict date; - a link to the analysis report of a fact checker and verdict, being the true label (facts and cred characteristics are descriptive attributes, see Shear: Para. 0250 – 0253).

As to claim 5, Shear modified by Malyack discloses wherein the labeling process includes the following steps: 
(identifying concepts of resources and claims and subject concept description, see Shear: Para. 0253); 
b) labeling each post by each annotator with one of the optional labels: Relevant in case of the given post is associated to the given claim (specifying resources/attributes as relevant, see Shear: Para. 1858 – 1860), Irrelevant in case of the given post is not associated to the given claim (specifying resources/attributes as irrelevant, see Shear: Para. 1479), and Unknown in case the annotator is not sure whether the tweet is related or not (internal references for unknown tokens, see Shear: Para. 1544, and information under evaluation potentially undefined and/or unknown, see Shear: Para. 2097); and 
c) using only the posts that the majority among the annotators agreed on (identifying resources to produce optimal outcomes and optimal user satisfaction, see Shear: Para. 0193, 0197, 0201 – 0203, 0218, 0317, and 0347).


As to claim 7, Shear modified by Malyack discloses wherein every other score can be used as an optional relevance measure, instead of MRE (reputes scoring (scored out of 100) for relevance, see Shear: Para. 3017, and scoring of expressions, see Shear: Para. 4415).

Claim 8 is rejected using similar rationale to the rejection of claim 1 above.

Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, in addition to correction of the above 35 USC 112 rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/MARK E HERSHLEY/Primary Examiner, Art Unit 2164